Citation Nr: 0827735	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychological 
disorder to include anxiety and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a lung disorder to 
include emphysema and chronic obstructive pulmonary disease 
(COPD).

3.  Entitlement to service connection for residuals status 
post left lower lobectomy due to lung carcinoma secondary to 
exposure to asbestos.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1943 to February 
1946.  Service during World War II in the Pacific Theatre on 
board U.S.S. Sterrett (DD 407) is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for a nervous condition, a lung condition and for 
residuals of lung cancer claimed secondary to exposure to 
asbestos during service.  The veteran disagreed and perfected 
an appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of lung 
cancer disorders and COPD, both of which could have been 
caused by asbestos exposure during service.  In substance, he 
contends that while aboard the USS Sterrett (DD 407) 
[hereinafter Sterrett], he was exposed to asbestos which was 
used as insulation on steam piping throughout the ship.  He 
also contends that he suffered a nervous disorder from the 
stress he encountered while a crewman on the Sterrett.  For 
the reasons set out below, the Board remands the case for 
further evidentiary development.



Initial matter

A short factual basis will help clarify one of the reasons 
for remand.  The Sterrett served in combat in the South 
Pacific Theatre during World War II, including in operations 
in the Marshal and Marianas Islands, at Leyte Gulf, Guam, 
Rota Island, Iwo Jima and Okinawa.  The Sterrett was damaged 
in several combat encounters requiring repairs at shipyards, 
and her crew sustained combat casualties in these encounters.  
The veteran served as a S1/c [Seaman first class] which 
means, among other things, that he could have served at any 
location on the ship during general quarters.  The Board 
notes that general quarters is the condition of shipboard 
readiness used during combat situations.  The September 2006 
rating decision concluded that the rating of S1/c would not 
have had exposure to asbestos.  There is no basis for such a 
conclusion.

Reasons for remand

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21.  

The United Sates Court of Appeals for Veterans Claims (the 
Court) has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  See M21-1, Part VI, para 
7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).

This was not done.

The Board further notes that the claims for a lung disorder 
to include emphysema and COPD, and for residuals status post 
left lower lobectomy due to lung carcinoma secondary to 
exposure to asbestos, appear to be inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  The present medical record requires 
clarification by a medical provider before the Board can 
determine what medical evidence pertains to which claim.

Anxiety disorder

The veteran's initial claim states that after he was 
discharged, he sought medical treatment for a "nerve" 
condition because of he stress he encountered during service.  
The physician he saw has long since died and the veteran 
apparently is of the opinion that records of his treatment no 
longer exist.  

The veteran also stated that he had to take early retirement 
from his job and receive disability from the Social Security 
Administration (SSA).  This statement was in the context of 
the fact that his nerves were "shot."  There is no record 
that the RO attempted to obtain relevant SSA records.  In 
Murincsak v. Derwinski, 2. Vet. App. 363 (1992), the United 
States Court of Appeals for Veterans Claims held that VA's 
statutory duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits.  Therefore, those records 
should be obtained.

The veteran's January 2008 statement regarding the stressor 
events he witnessed lays out factual detail that may be 
easily corroborated by U.S. Navy records regarding the 
Sterrett.  Similarly, those records should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  VBA should contact the veteran in 
writing and request the following 
information:

	(1)  What were his general quarters or 
battle stations?

    (2)  What locations within the ship did 
his duty section serve in and what were 
his main duties?
    
    (3)  How was he exposed to gun powder 
and on how many occasions was he exposed 
to gun powder?
    
    (4)  What damage did he witness the USS 
Sterrett incur during combat events?
    
    (5)  What injuries did he witness his 
shipmates incur while on board the USS 
Sterrett?

The veteran should be requested to provide specific 
information regarding who provided medical or 
psychological treatment for a nervous condition, when 
the treatment took place and where the treatment took 
place.  The veteran should also be requested to 
provide the statements of any person who knows of the 
treatment he received.  Finally, VBA should, to the 
extent practicable, obtain those records.

2.  VBA should contact the SSA and obtain any and all 
relavant records pertaining to the veteran's claims 
for entitlement to service connection for lung 
disorders and a nervous condition.

3.  VBA should then review the file and 
prepare a summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the veteran's DD 214, a copy of 
this remand, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, Virginia 22315-3802.  
That agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  Any such 
response received from JSRRC should be 
associated with the veteran's VA claims 
folder.  If JSRRC is unable to provide such 
documentation, VBA should contact 
appropriate U.S. Navy archive or historical 
resources and attempt to obtain the 
relevant information.

4.  Following completion of the foregoing 
development, the veteran should be accorded 
medical examinations: 

(a).  regarding the veteran's claims for 
lung disorders, to include emphysema, COPD, 
and residuals of lung cancer, by a medical 
practitioner who should ascertain what 
current disorders, if any, the veteran 
currently suffers from, and determine the 
etiology of those lung related disorders.  
The examiner should review the veteran's 
claim folder, specifically including this 
Remand.  If any disorder is diagnosed, the 
examiner should express an opinion whether 
it is likely as not that the disorder was 
incurred in service as a result of the 
veteran's claimed exposure to asbestos.  
Any appropriate diagnostic testing, 
including pulmonary function testing and/or 
radiographic studies, should be undertaken, 
if deemed to be necessary by the examiner.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

(b).  regarding a psychological disorder to 
include anxiety and/or PTSD, by a 
psychiatrist, who should ascertain whether 
a psychological disorder is currently 
manifested.  The examiner should review the 
veteran's claims folder, specifically 
including this Remand and the VBA summary 
of the veteran's claimed stressors.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  If a psychological 
disorder other than PTSD is diagnosed, the 
examiner should determine whether it is at 
least as likely as not related to the 
veteran's active duty service.  If PTSD is 
diagnosed, the examiner should identify the 
verified stressor(s) that form(s) the basis 
for that diagnosis.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for lung disorders, including as 
secondary to asbestos exposure and 
entitlement to service connection for a 
psychological disorder to include anxiety 
and PTSD.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



